DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7, 16, 21, 26-29, 34, 36, 39, 48, and 51 in the reply filed on April 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 71 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.
Claim Objections
Claims 1, 4, 34, and 39 are objected to because of the following informalities:  please remove the hyphen between “spatially” and “resolved” for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 16, 26-28, 34, 36, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2017/0254749), and further in view of Zhang, Jitao, et al. "Line-.
Regarding claim 1, Yun teaches a system (abstract, Fig. 10) comprising:
a microscope (Fig. 10, the spectrometer and OCT share the same path and use the same computer to create the image, paragraph [0079]) having a first imaging modality (OCT module, ref 514) and a Brillouin imaging modality (Brillouin spectrometer, ref 528, paragraph [0074 ); and
a control unit operatively coupled to the first imaging and the Brillouin imaging modalities (ref 544, paragraph [0086]) and configured to generate at least a spatially-resolved Brillouin measurement of a sample  (paragraph [0049]).
Yun is silent regarding wherein an acquisition speed of the first imaging modality is faster than that of the Brillouin imaging modality (Yun teaches that the OCT imaging is performed real-time (paragraphs [0008], [0087]), but is silent regarding the Brillouin imaging acquisition speed)
However, Zhang teaches Brillouin microscopy (abstract) including wherein an acquisition speed of the first imaging modality is faster than that of the Brillouin imaging modality (page 5, “method can accomplish the scan of a mm-sized sample with few-micron resolution within tens of seconds compared to >1hour in epi-detection”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Yun with the teaching of Zhang by including wherein an acquisition speed of the first imaging modality is faster than that of the Brillouin imaging modality as Yun teaches the general device and speed of the OCT, but does 
Regarding claim 3, Yun is silent regarding wherein the acquisition speed of the first imaging modality is at least an order of magnitude faster than that of the Brillouin imaging modality.
However, Zhang teaches wherein the acquisition speed of the first imaging modality is at least an order of magnitude faster than that of the Brillouin imaging modality (Zhang teaches Brillouin at a speed of tens of seconds to > 1 hour, real time imagining is more than 1 order of magnitude faster than the speed listed in Zhang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Yun with the teaching of Zhang by including wherein the acquisition speed of the first imaging modality is at least an order of magnitude faster than that of the Brillouin imaging modality in order to use the OCT to correct the z-coordinated during the scan in real time (paragraph [0004]).
Regarding claim 4, Yun teaches wherein the control unit is configured to generate the spatially-resolved Brillouin measurement based on information generated by the first imaging modality (paragraph [0086]).
Regarding claim 16, Yun teaches wherein the Brillouin imaging modality has a first light source generating light of a first wavelength (Fig. 14, ref 518, paragraph [0087]), the first imaging modality has a second light source generating light of a second wavelength (Fig. 11, ref 548, paragraph [0087]), the first wavelength is different from the second wavelength (paragraph [0087]), the light of the second wavelength incident on the sample causes emission 
Regarding claim 26, Yun teaches wherein a dichroic mirror (Fig. 10 ref 534) is disposed along an optical path to an objective lens (Fig. 10, ref 540) of the microscope and is constructed to direct interrogating light from the first imaging modality and the Brillouin imaging modality to the objective lens, and to respectively direct light from the sample to the first imaging modality and the Brillouin imaging modality (paragraph [0078]).
Regarding claim 27, Yun teaches wherein the dichroic mirror is constructed to transmit substantially all light at a wavelength of a light source of the Brillouin imaging modality and to reflect substantially all light at a wavelength of a light source of the first imaging modality (paragraph [0087] and Fig. 10).
Regarding claim 28, Yun teaches wherein the dichroic mirror is further constructed to transmit substantially all light at a Brillouin-shifted wavelength from the sample and to reflect substantially all light at a wavelength of emitted light from the sample (paragraph [0087] and Fig. 10).
Regarding claim 34, Yun teaches a method (abstract, Figs. 10, 16, 17) comprising:
directing first interrogating light (Fig. 11, ref 548) from a first imaging modality (Fig. 10, ref 514) to a sample (ref 532) and detecting first light from the sample using the first imaging modality (Fig. 11, ref 554);

generating a spatially-resolved Brillouin measurement of the sample based on the detected second light (paragraph [0049]).
Yun is silent regarding wherein an acquisition speed of the first imaging modality is different than that of the Brillouin imaging modality (Yun teaches that the OCT imaging is performed real-time (paragraphs [0008], [0087]), but is silent regarding the Brillouin imaging acquisition speed)
However, Zhang teaches Brillouin microscopy (abstract) including wherein an acquisition speed of the first imaging modality is different than that of the Brillouin imaging modality (page 5, “method can accomplish the scan of a mm-sized sample with few-micron resolution within tens of seconds compared to >1hour in epi-detection”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Yun with the teaching of Zhang by including wherein an acquisition speed of the first imaging modality is different than that of the Brillouin imaging modality as Yun teaches the general device and speed of the OCT, but does not discuss the specifics of the Brillouin acquisition, while Zhang teaches that Brillouin has a slow acquisition speed.
Regarding claim 36, Yun is silent regarding wherein the acquisition speed of the first imaging modality is faster than that of the Brillouin imaging modality, and the acquisition speed 
However, Zhang teaches wherein the acquisition speed of the first imaging modality is faster than that of the Brillouin imaging modality, and the acquisition speed of the first imaging modality is at least an order of magnitude faster than that of the Brillouin imaging modality (Zhang teaches Brillouin at a speed of tens of seconds to > 1 hour, real time imagining is more than 1 order of magnitude faster than the speed listed in Zhang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Yun with the teaching of Zhang by including wherein the acquisition speed of the first imaging modality is faster than that of the Brillouin imaging modality, and the acquisition speed of the first imaging modality is at least an order of magnitude faster than that of the Brillouin imaging modality in order to use the OCT to correct the z-coordinated during the scan in real time (paragraph [0004]).
Regarding claim 48, Yun teaches wherein the first imaging modality (Fig. 10, ref 514) and the Brillouin imaging modality (ref 512) are mounted on a common microscope (Fig. 10, the spectrometer and OCT share the same path and use the same computer to create the image, paragraph [0079]), the Brillouin imaging modality is constructed as a self-contained module (as shown in Fig. 10, ref 512, paragraph [0098]), and the method further comprises, prior to the directing second interrogating light, assembling the self-contained module to an existing setup of the microscope and the first imaging modality (Fig. 10 shows the device assembled).
Regarding claim 51, Yun teaches further comprising:

detecting third light from the at least one standard sample to measure a Brillouin frequency shift (paragraph [0076]); and
compensating for at least one of frequency drift of a light source of the Brillouin imaging modality or mechanical drift of components of the Brillouin imaging modality based on a comparison of the measured Brillouin frequency shift with an expected Brillouin frequency shift for the at least one standard sample (paragraphs [0076], [0096]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Zhang as applied to claim 1 above, and further in view of Yun et al. (US 2009/0323056), hereinafter “Yun II”.
Regarding claim  2, Yun and Zhang are silent regarding wherein the first imaging modality comprises reflectance imaging, brightfield imaging, fluorescence imaging, multi-photon imaging, phase contrast imaging, or differential interference imaging)
However, Yun II  teaches Brillouin microscopy (abstract) including wherein the first imaging modality comprises reflectance imaging, brightfield imaging, fluorescence imaging, multi-photon imaging, phase contrast imaging, or differential interference imaging (paragraphs [0011], [0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Yun with the teaching of Yun II by .
Allowable Subject Matter
Claims 5-7, 21, 29, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising, among other essential elements, wherein the control unit is configured to unmix Brillouin signatures of different materials within a voxel of an interrogating beam of the Brillouin imaging modality based on the information generated by the first imaging modality, in combination with the rest of the limitations of claim 1, 4, and the above claim.  Claims 6 and 7 are dependent from claim 5 and therefore are also included in the allowed subject matter.
Regarding claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising, among other essential elements, wherein the Brillouin imaging modality includes a selectable calibration module with at least one standard sample, a linear polarizer and a polarized beam splitter, and the control unit is configured to control the linear polarizer such that: in a first orientation, light from the light source is 
Regarding claim 29, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising, among other essential elements, wherein a movable mirror is constructed such that: in a first position of the movable mirror, interrogating light from the first imaging modality is directed to an objective les of the microscope, interrogating light from the Brillouin imaging modality is not directed to the objective lens, and light from the sample is directed to the first imaging modality, and in a second position of the movable mirror, the interrogating light from the Brillouin imaging modality is directed to the objective lens, the interrogating light from the first imaging modality is not directed to the objective lens, and light from the sample is directed to the Brillouin imaging modality, in combination with the rest of the limitations of claim 1 and the above claim.
Regarding claim 39, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising, among other essential elements, wherein the spatially-resolved Brillouin measurement is generated based on information generated by the first imaging modality, and the generating the spatially-resolved Brillouin measurement comprises unmixing Brillouin signatures of different materials within a sample voxel of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scarcelli (US 2016/0151202) and (SU 2107/0176318) teach most of claim 1, but is disqualified from prior art under 102(b)(1), as by a common inventor and commonly owned as the pending application.
Tearney (US 9557154) teaches a dual-mode imaging is common in the art.
Vogler (US 2016/0206194) teaches spatially resolved Brillouin is common in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877